TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00790-CV
                                         NO. 03-16-00012-CV



                                         In re Billy Joel Fuchs


                   ORIGINAL PROCEEDINGS FROM CALDWELL COUNTY



                             MEMORANDUM OPINION


                In cause number 03-15-00790-CV, relator Billy Joel Fuchs has filed a pro se petition

for writ of mandamus, in which he complains of the district court’s appointment of counsel to

represent him in criminal proceedings in the court below. According to Fuchs, he never requested

the appointment of counsel and desires to represent himself in those proceedings. In response to

his petition, we have received from the district court a copy of an order signed by Fuchs and the

district court. In the order, Fuchs waived the right to be represented by counsel and the district court

allowed Fuchs to represent himself. Thus, Fuchs’s complaint is now moot. Accordingly, we dismiss

his petition for want of jurisdiction.

                In cause number 03-16-00012-CV, Fuchs has filed a pro se application for writ of

habeas corpus, in which he alleges that he is being illegally confined, prior to trial, for the offenses

of resisting arrest and interference with public duties. This Court, however, does not have original
habeas jurisdiction in criminal cases.1 Accordingly, we dismiss Fuchs’s application for want of

jurisdiction.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Filed: April 13, 2016




        1
           See Tex. Gov’t Code § 22.221(d) (limiting original habeas jurisdiction of courts of
appeals to civil cases); see also Tex. Code Crim. Proc. art. 11.05 (“The Court of Criminal Appeals,
the District Courts, the County Courts, or any Judge of said Courts, have power to issue the
writ of habeas corpus; and it is their duty, upon proper motion, to grant the writ under the rules
prescribed by law.”); In re Thacker, No. 03-14-00118-CV, 2014 Tex. App. LEXIS 4017, at *1-2
(Tex. App.—Austin Apr. 11, 2014, orig. proceeding) (dismissing similar case for want of
jurisdiction).

                                                2